8 N.Y.3d 838 (2007)
862 N.E.2d 782
830 N.Y.S.2d 691
VICTOR CORONEL, Appellant,
v.
THE CHASE MANHATTAN BANK, Respondent.
Court of Appeals of the State of New York.
Decided January 16, 2007.
Victor Coronel, appellant pro se.
*839 Barry, McTiernan & Moore, New York City (Anthony J. McNulty of counsel), for respondent.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH and PIGOTT.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered as unnecessary. We agree with the Appellate Division that plaintiff failed to raise an issue of fact sufficient to defeat defendant bank's summary judgment motion.